The three counts in the indictment charge the defendant with having received on 15 December, 1927 certain goods, chattels and moneys, knowing them to have been stolen. He was acquitted on the last two counts and convicted on the first. From the sentence pronounced he appealed, assigning error. *Page 869 
There was evidence that the stolen goods had been delivered to the defendant on different occasions, and for this reason he made a motion to quash the indictment and to require the solicitor to elect as to the count on which he would proceed. Both motions were declined. It will be noted that the defendant is charged with "two or more transactions of the same class of crimes." which were consummated, according to a part of the evidence in pursuance of a previous agreement between himself and those who committed the larceny; and under these circumstances we find no error in his Honor's ruling. C.S., 4622;S. v. Malpass, 189 N.C. 349; S. v.Jarrett, ibid., 516.
The other assignments present to sufficient cause for granting a new trial.
No. error.